In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00180-CV
                               __________________

               SAN JACINTO RIVER AUTHORITY, Appellant

                                         V.

                  CITY OF CONROE, TEXAS AND CITY OF
                      MAGNOLIA, TEXAS, Appellees

__________________________________________________________________

                On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 19-09-12611-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      This is an interlocutory appeal of a trial court’s order granting pleas to the

jurisdiction based on governmental immunity. San Jacinto River Authority

(“SJRA”) filed this appeal to challenge the trial court’s order granting the Appellees

City of Conroe and City of Magnolia’s (“the Cities”) pleas to the jurisdiction.1 In




      1
         See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8) (permitting
interlocutory appeals from rulings on a governmental unit’s plea to the jurisdiction).
                                          1
this appeal, we examine certain sections of Subchapter I of the Texas Local

Government Code known as the Local Government Contract Claims Act (“the Act”),

which set forth certain requirements for the adjudication of claims arising under

written contracts with local governmental entities. 2 SJRA alleged that the Cities have

breached certain contractual agreements with SJRA. The Cities alleged that the

claims asserted by SJRA against them should be dismissed because they have

governmental immunity from the claims, and the trial court agreed. SJRA argues

that the waiver of immunity provision in section 271.152 applies, and that the trial

court erred in granting the pleas to the jurisdiction. Because we conclude on the

record before us that the suit involves allegations of both payment and performance

defaults, and that SJRA failed to comply with a pre-suit limitation on the waiver of

immunity contained in the statute, we affirm.

                         Background and Related Litigation

      The underlying dispute between the parties relates to a Groundwater

Reduction Plan (“GRP”) and certain contracts (“GRP Contracts”) or agreements

executed between the Cities and SJRA, which have been discussed in other court

opinions.3 SJRA “is a legislatively created conservation and reclamation district


      2
        See Tex. Loc. Gov’t Code Ann. §§ 271.151-160.
      3
        See, e.g., City of Conroe v. San Jacinto River Auth., 602 S.W.3d 444, 448
(Tex. 2020); Lone Star Groundwater Conservation Dist. v. City of Conroe, No. 09-
18-00383-CV, 2019 Tex. App. LEXIS 1089 (Tex. App.—Beaumont Feb. 14, 2019,
no pet.) (mem. op.); Lone Star Groundwater Conservation Dist. v. City of Conroe,
                                         2
charged with regulating the water resources of the San Jacinto River Basin.”4 SJRA

developed what it styled as a “Groundwater Reduction Plan” in response to rules

promulgated by the Lone Star Groundwater Conservation District (“Lone Star”).5

Lone Star is a legislatively created entity with certain statutory authority under

Chapter 36 of the Texas Water Code. 6 In 2008, Lone Star required all large-volume

groundwater users—including the Cities—to develop and implement plans for

reducing their usage substantially.7 Mandatory groundwater-usage cutbacks took

effect in January 2016. 8 In anticipation of the Lone Star cutbacks, SJRA developed

a Groundwater Reduction Plan to draw surface water from Lake Conroe, treat the

water, and sell it to large-volume users. 9 The Groundwater Reduction Plan

developed by SJRA requires large volume groundwater users in Montgomery

County to reduce the production of groundwater by thirty percent or be subject to

financial penalties.10 SJRA entered into Contracts (“GRP Contracts”) with about

eighty water-system operators (“Participants”) in 2010, agreeing to provide them


515 S.W.3d 406, 410 (Tex. App.—Beaumont 2017, pet. dism’d by agr.) (hereinafter
“LSGCD”).
      4
        City of Conroe, 602 S.W.3d at 448.
      5
        Id.
      6
        Act of May 17, 2001, 77th Leg., R.S. ch. 1321, 2001 Tex. Gen. Laws 3246-
50.
      7
        City of Conroe, 602 S.W.3d at 448.
      8
        Id.
      9
        Id.
      10
         Quadvest v. San Jacinto River Auth., No. 4:19-CV-4508, 2020 U.S. Dist.
LEXIS 156144, at *4 (S.D. Tex. Aug. 14, 2020).
                                        3
with surface water in exchange for monthly payments.11 The Cities executed GRP

Contracts with SJRA in 2010. Conroe’s GRP Contract with SJRA runs through

2089, and Magnolia’s GRP Contract runs through 2045.

      SJRA asserts that it uses revenues from the Participants’ payments to “pay

down” the bonds SJRA used to finance the project. Although SJRA’s enabling

statute12 empowers it to set rates sufficient to repay its bonds, this case is not about

the bonds or funding for SJRA’s projects. Rather, the issue before us involves the

application of the Legislature’s statutory waiver of immunity in Chapter 271.13

Before we examine the application of the statute, we briefly review some of the

underlying facts.

                                  Underlying Facts

      In 2015, SJRA began delivering water to the Cities under their respective GRP

Contracts, and Lone Star’s groundwater-usage cutbacks took effect in January

2016. 14 Several Participants, including the City of Conroe, filed a lawsuit against

Lone Star in Montgomery County in 2015 challenging Lone Star’s mandatory

groundwater-usage cutbacks as unconstitutional and exceeding Lone Star’s statutory



      11
         City of Conroe, 602 S.W.3d at 448
      12
         Act of May 25, 1967, 60th Leg., R.S., ch. 547, § 3(xviii), 1967 Tex. Gen.
Laws 1212, 1214 (generally empowering SJRA to establish rates and other charges
for water, water transmission, treatment, and related services and facilities).
      13
         See Tex. Loc. Gov’t Code Ann. §§ 271.151-.160.
      14
         Id.
                                          4
authority. 15 The trial court in that case ruled that Lone Star’s rules requiring a

reduction in groundwater usage “were adopted by [Lone Star] without legal

authority and consequently are, and have been, unlawful, void, and

unenforceable[.]” Lone Star initially appealed that ruling and then dismissed its

appeal, and the trial court entered a Final Judgment declaring Lone Star’s rules

requiring a reduction in groundwater usage to be unlawful, void, and

unenforceable.16

      During certain years, Montgomery County has experienced very high rainfall

amounts, which SJRA contends leads to a reduced demand for groundwater and a

reduction in GRP revenues and funding.17 SJRA promulgated a new rate order to be

effective in 2017 (a high rainfall year) that increased the rates and charges for water

under the GRP Contracts. 18 In response to the new increased rates, the Cities passed

resolutions alleging that SJRA was overcharging for water in violation of the GRP

Contracts and questioning the legitimacy of the entire GRP program.19 SJRA then



      15
          See LSGCD, 515 S.W.3d at 410 (In an interlocutory appeal of the trial
court’s rulings denying Lone Star’s and its individual directors’ pleas to the
jurisdiction, we affirmed in part and reversed and remanded in part.).
       16
          See Lone Star Groundwater Conservation Dist., 2019 Tex. App. LEXIS
1089.
       17
          In its First Amended Counterclaim and Cross-Claim, SJRA stated, “Wet
years reduce participants’ demand for water, lowering SJRA’s GRP revenue and
ability to pay project debt, fund operations, and maintain and replenish reserves.”
       18
          See City of Conroe, 602 S.W.3d at 449.
       19
          See id.
                                           5
filed a lawsuit in Travis County against certain “Participant cities,” Conroe,

Magnolia, and Splendora, alleging that the rate increase was justified and seeking

declarations under the Expedited Declaratory Judgment Act (“EDJA”).20 Conroe,

Magnolia, and Splendora filed pleas to the jurisdiction in the Travis County suit

asserting governmental immunity.21 The district court denied the cities’ pleas to the

jurisdiction, and the Austin Court of Appeals ruled for SJRA.22 On petition for

review to the Texas Supreme Court, the Court reversed in part and remanded,

holding that:

      [T]he EDJA permits the trial court to exercise jurisdiction over SJRA’s
      proposed Authority and Validity Declarations insofar as they concern
      the valid execution of the GRP contracts, but it does not confer
      jurisdiction over the proposed Compliance Declaration. We also hold
      that the Cities’ governmental immunity does not bar this EDJA suit.23

                            Pleadings in the Trial Court

      a. Original Petition Filed by the Non-governmental Entities

      The underlying case in this interlocutory appeal began in September 2019

when six privately-owned water and sewer utility companies, Quadvest, L.P., d/b/a

Quadvest Water and Sewer Utility, Woodland Oaks Utility, L.P., Everett Square,

Inc., E.S. Water Consolidators, Inc., Utilities Investment Co., Inc., and T&W Water



      20
         Id.; see also Tex. Gov’t Code Ann. §§ 1205.001-.152.
      21
         City of Conroe, 602 S.W.3d at 450.
      22
         Id.
      23
         Id. at 458-59.
                                        6
Service Company (collectively the “Non-governmental Plaintiffs”), filed suit against

SJRA (the “Quadvest Suit”). 24, 25 In their original petition filed against SJRA in the

Quadvest Suit, the Non-governmental Plaintiffs asserted a claim against SJRA for

breach of the GRP Contracts and alleged:

      SJRA breached the GRP Contracts by failing to comply with its
      contractual obligation to provide a reasonable allowance for Plaintiffs’
      costs of operating and maintain[ing] their groundwater wells, and
      therefore SJRA failed to comply with its obligation to set groundwater
      pumpage fees at a rate such that groundwater producers are neither
      benefitted nor penalized for relying on their groundwater resources.
      SJRA’s failure to comply with this contractual obligation caused
      Plaintiffs’ injuries by requiring Plaintiffs to pay exorbitantly high
      pumpage fees to SJRA for use of Plaintiffs’ own groundwater.




      24
           The Quadvest Suit was filed as trial cause No. 19-09-12611 in the 284th
District Court for Montgomery County, Texas.
        25
           Certain Participants (including Quadvest) also have litigation pending
against SJRA about the GRP Contracts in federal court. In 2019, several private
utility companies sued SJRA in federal district court alleging violations of federal
antitrust law, seeking declaratory relief based on the illegality and unenforceability
of their contracts with SJRA, and seeking injunctive relief to enjoin SJRA from
enforcing the contracts. Quadvest, 2020 U.S. Dist. LEXIS 156144, at **1, 8.
Plaintiffs argued in part that they had to sign contracts with SJRA to avoid the risk
of penalty from violating the Lone Star Ground Water Reduction Management Plan,
and a state court later entered a final judgment that Lone State lacked the legal
authority to require Montgomery County users to reduce their groundwater
consumption by thirty percent. Id. at **8, 28-29. SJRA filed a motion to dismiss the
claims. Id. at *9. The federal district court denied SJRA’s motion to dismiss. Id. at
*30. On appeal, the Fifth Circuit affirmed the district court’s denial based on state-
action immunity and explained that SJRA’s enabling statute that authorized it to
participate in the market did not constitute authority to monopolize that market.
Quadvest, L.P. v. San Jacinto River Auth., 7 F.4th 337, 347-48 (5th Cir. 2021).
                                           7
The Non-governmental Plaintiffs are not a party to this appeal. We mention their

claim solely to explain the context of the pleadings filed by SJRA against the Cities

in the Quadvest Suit.

      b. SJRA’s Claims Against the Cities

      In March 2020, SJRA filed an Original Counterclaim and Cross-Claim in the

Quadvest Suit. 26 The Cities filed pleas to the jurisdiction and answers subject to the

pleas to the jurisdiction, and First Amended Pleas to the Jurisdiction and answers.

SJRA then filed a First Amended Counterclaim and Cross-Claim against the Cities.

SJRA’s original and first amended cross-claims named the Cities as “cross-

defendants.” 27 SJRA sought declaratory relief and also asserted a breach of contract

claim against the Cities. SJRA requested damages, attorney’s fees and costs. SJRA’s

original cross-claim against the Cities did not plead a waiver of immunity, but in its

Amended Counterclaim and Cross-Claim, SJRA pleaded that governmental


      26
          SJRA filed its counterclaim and what it styled as it’s original “cross-claim”
alleging for the first time claims against the Cities. At that time, the Cities were not
parties to the Quadvest Suit that had been filed by the Non-governmental Plaintiffs
against SJRA. As to SJRA’s claims against the Cities, the original pleading SJRA
filed against the Cities should have been styled as a third-party claim because the
Cities were not parties to the Quadvest Suit. For purposes of resolving the issues
now before us we will continue to refer to SJRA’s pleadings against the Cities as
“cross-claims.” The cross-claims were filed by SJRA on March 27, 2020, in the
Montgomery County Quadvest Suit—the same day the Texas Supreme Court issued
its opinion in the appeal of the Travis County lawsuit in City of Conroe. See 602
S.W.3d at 448.
       27
          The original cross-claim also named the City of Splendora as a cross-
defendant. In its amended cross-claim, SJRA non-suited the City of Splendora.
                                            8
immunity was waived under the common law, under section 11.05 of the GRP

Contracts, and under section 271.152 of the Texas Local Government Code.

      In its original counterclaim and cross-claim, SJRA asserted a claim for breach

of contract and declaratory judgment against all Plaintiffs and the Cities, seeking a

judicial declaration “that SJRA’s fees, rates, and charges for fiscal years 2017, 2018,

2019, and 2020 comply with the GRP Contracts.” After the Cities filed their Original

and First Amended Pleas to the Jurisdiction, SJRA filed its First Amended Cross-

Claim. Therein, in paragraph 2, SJRA described the “Nature of the Action” as a

“Counterclaim and Cross-Claim for declaratory relief and breach of contract relating

to the parties’ rights and obligations under contracts between each of the

Plaintiffs/Counter-Defendants and Cross-Defendants[,]” and it alleged that each of

the “contract counterparties in this lawsuit have and continue to claim that SJRA’s

fees, rates, and charges…are not in compliance with the GRP Contracts[;]” that each

of the “Plaintiffs/Counter-Defendants and Cross-Defendants” have either “refused

to pay SJRA’s rates” or “have disputed those rates” as not in compliance with the

GRP Contracts; that “[a] real, substantial, and ju[st]iciable controversy exists

between the parties concerning the compliance of SJRA’s rates with the GRP

Contracts[;]” and that “the Cities [] breached their GRP contracts with SJRA, for

which SJRA seeks damages and other relief.” Further, in paragraph 28 of the First

Amended counterclaim and cross-claim, SJRA alleged:

                                          9
             28. In the years since Conroe’s and Magnolia’s refusal to pay the
      fiscal year 2017 rate, the Cities and the Utilities have disputed SJRA’s
      compliance with the GRP Contract in setting the rates for fiscal years
      2017, 2018, 2019, and 2020. A real, substantial, and ju[st]iciable
      controversy exists between the parties concerning the compliance of
      SJRA’s rates with the GRP Contracts. Moreover, Conroe and Magnolia
      have in fact failed to pay the rates set for fiscal years 2017, 2018, 2019,
      and 2020.

In subsequent paragraphs of SJRA’s First Amended counterclaim and cross-claim,

it labeled its first cause of action as a “Declaratory Judgment Against All Counter-

Defendants[,]” and it labeled its second cause of action as a “Breach of Contract—

Against the [Cities.]” In paragraphs 33 through 35, SJRA described its second cause

of action by first realleging the “material facts alleged in the preceding

paragraphs[,]” and further alleged that “SJRA performed under the respective GRP

Contracts[,]” that the Cities “breached their respective contracts[,]” and that the

Cities conduct constituted a “Payment Default.”

      c. The Cities’ Pleas to the Jurisdiction

      In the Cities’ Pleas to the Jurisdiction, the Cities asserted governmental

immunity. First, the Cities argued that the waiver of immunity in section 271.152

does not apply because SJRA failed to engage in mandatory mediation after the

Cities gave notice demanding mediation. According to the Cities, the essence of

SJRA’s cross-claim against the Cities is “whether [SJRA] has committed a

performance default by breaching or violating its obligations under the GRP

Contracts as to the fees, rates, and charges it seeks to collect from the Cities.” The
                                          10
Cities argued that section 11.02 of the GRP Contract requires pre-suit mediation for

claims of performance default. The Cities expressly alleged that section 271.154 of

the Local Government Code requires pre-suit alternative dispute resolution and

limits the scope of the waiver in section 271.152.

      Second, the Cities argued that the fees on which SJRA based its claim for

damages are not set forth in the GRP Contracts but rather in Rate Orders that the

Cities have not executed. According to the Cities, section 271.152 does not waive

immunity for SJRA’s cross-claim for nonpayment of “‘fees, rates and charges’ set

forth only in SJRA’s unilaterally-released ‘Rate Orders.’” Because the GRP

Contracts do not include the rates on which SJRA’s claim for damages is based, the

Cities contend the GRP Contracts fail to state “the essential terms of the agreement,”

they do not meet the definition of a “contract subject to this subchapter” in section

271.151(2)(A), and there is no waiver of immunity from suit under section 271.152.

The Cities also argued that, to bring its claims against the Cities, SJRA must first

establish that it has performed without default and prove that the Rate Orders that

sought a unilateral increase in fees, rates, and charges were not “contrary to,

inconsistent with, or prohibited by” the GRP Contracts.

      The Cities explained as well that the GRP Contracts were intended only to

ensure the Participants’ compliance with the Lone Star regulations that have now

been found to be “unlawful, void, and unenforceable.” According to the Cities, the

                                         11
Cities “as a whole no longer need[] any volume of water to comply with [Lone

Star’s] ‘unlawful, void, and unenforceable’ regulations and ‘mandate[,]’” and

specifically “there is no way to calculate the volume of treated surface water Conroe

is legally obligated to purchase each month or year from SJRA under Conroe’s GRP

Contract, unless that volume is zero.”

      d. SJRA’s Response to the Pleas to the Jurisdiction

      Responding to the Cities’ pleas to the jurisdiction, SJRA argued that the

Cities’ immunity is expressly waived under section 11.05 of the GRP Contracts,

which reads:

             Section 11.05: Waiver of Governmental Immunity. The
      Authority and Participant agree that this Contract constitutes an
      agreement for the provision of goods and services and is subject to the
      provisions of the Subchapter I, Chapter 271, Texas Local Government
      Code, as amended, and any successor statute. In accordance with
      Sections 271.152 and 271.153 thereof, and as between the Parties, the
      Parties hereby waive and acknowledge waiver of all constitutional,
      statutory, or common law rights to sovereign or governmental
      immunity from liability or suit and expressly consent to be sued and to
      be liable to the limited extent necessary for a Party to enforce this
      Contract against the other Party….

SJRA alleged the Cities’ immunity is waived under section 271.152 because the

Cities expressly agreed that the GRP Contracts are subject to Chapter 271 and “the

GRP Contracts contain the essential terms of the parties’ agreement for goods or

services and were properly executed on the Cities’ behalf.”




                                         12
      In addition, SJRA argued that the GRP Contracts only require mediation for

a Performance Default and not a Payment Default,28 and section 11.02 of the GRP

Contracts provides in relevant part:

            Section 11.02: Default and Remedies. (a) Default shall occur in
      the event either Party (i) fails to timely pay any fees, rates, charges, or
      other amounts due hereunder (“Payment Default”), or (ii) fails to
      perform or is in breach or violation of any of its other obligations
      hereunder (“Performance Default”).

      After a hearing on the pleas to the jurisdiction,29 the trial court signed an order

granting the Cities’ pleas to the jurisdiction and dismissing with prejudice SJRA’s

claims against the Cities. SJRA filed a motion to reconsider, and the Cities


      28
          SJRA also alleged that the 98th District Court in Travis County rejected the
Cities’ argument that the parties must mediate this Payment Default. In the Travis
County litigation, the Cities filed pleas in abatement in which they argued that
SJRA’s claims against them for failure to pay required pre-suit mediation. After a
hearing, the Travis County district court denied the Cities’ pleas in abatement by
order signed on November 17, 2016. SJRA did not argue that the Cities were barred
from challenging the Travis County district court’s order based on collateral estoppel
or res judicata in this case. As to SJRA’s argument that judicial estoppel bars the
Cities’ claims of governmental immunity, SJRA did not make this argument in the
trial court, and so, it failed to preserve error on this point.28 Moreover, the Texas
Supreme Court has explained that “[a] party cannot by his own conduct confer
jurisdiction on a court when none exists otherwise.” Wilmer-Hutchins Indep. Sch.
Dist. v. Sullivan, 51 S.W.3d 293, 294 (Tex. 2001); see also In re Crawford & Co.,
458 S.W.3d 920, 928 n.7 (Tex. 2015) (explaining that the doctrine of judicial
estoppel cannot create subject-matter jurisdiction where it does not otherwise exist).
       29
          SJRA also filed an Opposed Motion to Sever its claims against the Cities
from the claims with Quadvest and other Non-governmental Plaintiffs. SJRA argued
that its disputes with the Non-governmental Plaintiffs and with the Cities involve
different breaches and resulting damages, and that any judgment involving the
Plaintiffs would have no impact on its dispute with the Cities. The trial court denied
the Motion to Sever.
                                           13
responded.30 The trial court denied the motion to reconsider, and SJRA timely filed

a notice of appeal challenging the trial court’s order granting the Cities’ pleas to the

jurisdiction.

                                   Issue on Appeal

      SJRA contends the trial court erred by granting the Cities’ pleas to the

jurisdiction which were based on governmental immunity. SJRA requests that this

Court reverse and remand. SJRA groups its arguments into five statements it calls

“issues,” but we consider all points as one issue: Whether the trial court erred in

granting the Cities’ pleas to the jurisdiction based on governmental immunity?

                                      Discussion

      The enforceability of the GRP Contracts is a separate inquiry from whether

SJRA has met the statutory test for a waiver of immunity. 31 Parties to a contract with


      30
           SJRA argued that SJRA and related entities have issued millions in bonds
to finance this and other projects that are then paid for by SJRA from the proceeds
under the GRP Contracts. SJRA contends it would be devastating to it and other
utility and water supply entities if the court held that these type of long-term supply
contracts fail because they lack “essential terms.” In their response to SJRA’s motion
to reconsider, the Cities noted that ten of the thirteen water contracts SJRA attached
to its motion to reconsider were from the 1970s and before the Legislature enacted
section 271.152. The Cities also argued that it is immaterial what other contracts
may state or that bonds have been issued to finance the project because this dispute
is governed by the Cities’ GRP Contracts and applicable legal standards pertaining
to the Cities’ governmental immunity.
        31
           See W. Travis Cty. Pub. Util. Agency v. Travis Cty. Mun. Util. Dist. No. 12,
537 S.W.3d 549, 557 (Tex. App.—Austin 2017, pet. denied) (“[T]he issue here is
not the enforceability of the Services Contract, but, rather, whether the contract
meets the explicit requirements of the Act[.]”); see also ICI Constr., Inc. v.
                                           14
a governmental entity may not contractually waive immunity from a breach of

contract suit, because only the Legislature may waive a political subdivision’s

immunity from suit. 32

      Sovereign immunity and its counterpart, governmental immunity, exist to

protect the State and its political subdivisions from lawsuits and liability for money

damages. 33 Governmental immunity protects political subdivisions of the State, like

counties, cities, and school districts.34

      We interpret statutory waivers of sovereign immunity narrowly, as the Texas

Legislature’s intent to waive immunity must be clear and unambiguous. 35 Without

an express waiver of governmental immunity, Texas courts do not have subject-

matter jurisdiction over suits against political subdivisions of the State. 36


Orangefield Indep. Sch. Dist., 339 S.W.3d 235, 238 (Tex. App.—Beaumont 2011,
no pet.) (The statutory waiver of immunity in section 271.152 of the Texas Local
Government Code “waives the immunity of local government entities that are
authorized to make contracts ‘subject to this subchapter.’”).
      32
         Tex. Nat. Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 858 (Tex.
2002) (rejecting waiver of immunity by contract argument and noting that waivers
of immunity from suit are made only by the Legislature).
      33
         Id. at 853.
      34
         See Ben Bolt-Palito Consol. Indep. Sch. Dist. v. Tex. Political Subdivisions
Prop./Cas. Joint Self-Ins. Fund, 212 S.W.3d 320, 323-24 (Tex. 2006).
      35
         See Tex. Gov’t Code Ann. § 311.034 (immunity waivers must be “effected
by clear and unambiguous language”); Tooke v. City of Mexia, 197 S.W.3d 325, 333
(Tex. 2006) (“a waiver of immunity must be clear and unambiguous”); Wichita Falls
State Hosp. v. Taylor, 106 S.W.3d 692, 697 (Tex. 2003) (any waiver of immunity
must be construed in favor of retaining immunity).
      36
         See Tex. Gov’t Code Ann. § 311.034; State v. Shumake, 199 S.W.3d 279,
283 (Tex. 2006); Tex. Dep’t of Parks and Wildlife v. Miranda, 133 S.W.3d 217, 224-
                                         15
      SJRA initially argues that the GRP Contracts do not require pre-suit mediation

of their claims against the Cities because they have only alleged a payment default,

so the absence of mediation does not limit the Cities’ waiver of immunity under

section 271.152. According to SJRA, the GRP Contracts only require mediation for

a “performance default” and not for a payment default and “[t]here is no reference

anywhere in the GRP Contracts to mediating Payment Defaults.” SJRA also argues

that, in the EDJA suit in Travis County, the district court rejected the Cities’

argument that the parties must mediate the alleged payment default, citing to the

district court’s order denying the Cities’ pleas to the jurisdiction. 37

      SJRA alleges that section 11.02 of the GRP Contracts contains language that

mentions Payment Default and Performance Default and provides that a “Payment

Default” occurs if either party “fails to timely pay any fees, rates, charges, or other

amounts due hereunder” and a “Performance Default” occurs if either party “fails to

perform or is in breach or violation of any of its other obligations hereunder[.]”

Section 11.02 also provides:

      …In the event of a Payment Default, notice of such default and the time
      for institution of proceedings for collection of any amounts due shall be
      given and conducted in the manner provided in this Contract, the
      applicable provisions of the Rate Order, any other order of the

25 (Tex. 2004); San Antonio River Auth. v. Austin Bridge & Rd., L.P., 581 S.W.3d
245, 254 (Tex. App.—San Antonio 2017), aff’d, 601 S.W.3d 616, 625 (Tex. 2020).
      37
         In its order of November 17, 2016, the Travis County district court denied
the Cities’ Motions to Transfer Venue, Pleas to the Jurisdiction, and Pleas in
Abatement without giving any findings of fact or conclusions of law.
                                        16
      Authority relating thereto, and applicable law. In the event of a
      Performance Default, the non-defaulting Party shall give the defaulting
      Party written notice describing such default and demanding cure of
      such default.

      [] Should a Performance Default not be fully cured within a reasonable
      time, but not more than sixty (60) days after notice of default has been
      given to the defaulting Party, or should the defaulting Party deny or
      dispute such default, the Parties agree to submit such dispute to non-
      binding mediation in accordance with the provisions of Section 11.03
      hereof; provided, however, that either Party may seek injunctive relief,
      and only injunctive relief, prior to such mediation in order to preserve
      the status quo or to prevent irreparable harm; provided, however, a
      Party may commence litigation if same could be barred within sixty
      (60) days by an applicable law or statute of limitations.

      [] Upon conclusion of mediation proceedings or in the event of failure
      by a defaulting party to mediate timely and in good faith, then except
      as provided in Section 11.04 hereof, the non-defaulting Party may
      pursue any and all remedies existing at law and in equity from any
      court, agency or other entity with jurisdiction over the subject matter at
      such time.

      We construe pleadings and unambiguous contract terms as a matter of law.38

Although SJRA argues that its claims against the Cities are merely for a payment

default, its pleadings tell a different story. In SJRA’s breach of contract claim against

the Cities, SJRA alleged that the Cities “breached their respective GRP contracts by

refusing to pay the GRP rates adopted in accordance with their GRP contracts.”

(emphasis added). SJRA also stated, “[t]here is a real and substantial ju[st]iciable


      38
        See In re Freestone Underground Storage, Inc., 429 S.W.3d 110, 114 n.9
(Tex. App.—Texarkana 2014, orig. proceeding) (citing Hendee v. Dewhurst, 228
S.W.3d 354, 368 (Tex. App.—Austin 2007, pet. denied); Guerrero v. Guerra, 165
S.W.3d 778, 782 (Tex. App.—San Antonio 2005, no pet.)).
                                     17
controversy between the parties over their respective rights and obligations under

the GRP Contract. [] Accordingly, [] SJRA seeks a judicial declaration that SJRA’s

fees, rates, and charges for fiscal years 2017, 2018, 2019, and 2020 comply with the

GRP Contracts.” Also, SJRA asserted that “[a] real, substantial, and ju[st]iciable

controversy exists between the parties concerning the compliance of SJRA’s rates

with the GRP Contracts.” (emphasis added). In other words, SJRA’s claims include

performance defaults and payment default allegations and include a claim for a

judgment that its fees, rates and charges comply with the terms of the GRP Contracts

and seek a declaration that SJRA complied with “other obligations” in the GRP

Contracts. We conclude that the essence of the claims asserted by SJRA and

allegations between the parties include breach of contract claims and performance

default allegations, and the matter seeks relief that falls outside of the definition of

a mere “payment default.” Even after resolving doubts in favor of the nonmovant,39

we conclude that the requirement for pre-suit mediation in section 11.02 of the GRP

Contracts was triggered because that requirement applies to the allegations contained

in SJRA’s pleadings which include an alleged Performance Default.

      SJRA also argues that, even if mediation were required by the GRP Contracts,

section 271.154 40 allows the Cities to enforce that requirement, but it does not limit



      39
           See Miranda, 133 S.W.3d at 228.
      40
           Section 271.154 provides as follows:
                                          18
the waiver of immunity under section 271.152. We disagree. According to SJRA,

the Texas Supreme Court has stated that section 271.154 is an authorization—but

not a limitation—to local governments to agree to arbitration. SJRA cites to San

Antonio River Authority for this proposition, but we find the holding in that case to

be inapposite to the facts in our case.41 Rather, we find the analysis in Zachry

Construction Corp. v. Port of Houston Authority, to be controlling.42 In Zachry, the


        Adjudication procedures, including requirements for serving notices or
        engaging in alternative dispute resolution proceedings before bringing
        a suit or an arbitration proceeding, that are stated in the contract subject
        to this subchapter or that are established by the local governmental
        entity and expressly incorporated into the contract or incorporated by
        reference are enforceable except to the extent those procedures conflict
        with the terms of this subchapter.
Tex. Loc. Gov’t Code Ann. § 271.154. Section 271.151 does not define “alternative
dispute resolution,” but the Texas Alternative Dispute Resolution Act defines it as
“an informal forum in which mediation, conciliation, or arbitration is used to resolve
disputes[.]” See Tex. Civ. Prac. & Rem. Code Ann. § 152.001.
        41
           See San Antonio River Auth., 601 S.W.3d at 625 (The question before the
Court on appeal did not focus on the waiver of immunity by a governmental entity
as set forth in the Statute. Rather, it focused on the authority of a governmental entity
to enter into binding arbitration. The majority explained that section 271.154 gives
local governments permission to agree to binding arbitration in contracts within
Chapter 271’s scope stating, “Section 271.154 does not contemplate adjudication
procedures that may be enforceable; it declares they ‘are enforceable except to the
extent those procedures conflict with the terms of this subchapter.’”) (quoting Tex.
Loc. Gov’t Code Ann. § 271.154). The Court held that the River Authority had the
authority to engage in binding arbitration, and that a court, and not an arbitrator,
must determine whether immunity was waived and that no additional authorization
from the Legislature was required to enable the River Authority to engage in binding
arbitration. Id. at 618, 621, 624-25. The dissent disagreed that the Legislature had
granted the River Authority the authority to engage in binding arbitration. Id. at 632
(Boyd, J., dissenting).
        42
           449 S.W.3d 98, 106 (Tex. 2014).
                                             19
Supreme Court interpreted the scope of the Local Government Contract Claims

Act’s waiver of immunity for contract suits against local governmental entities.

Subsection 271.152 of the Act expressly “waives sovereign immunity to suit for the

purpose of adjudicating a claim for breach of contract, subject to the terms and

conditions of this subchapter.”43 The Court noted that the phrase “subject to the

terms and conditions of this subchapter” in section 271.152 expressly references the

terms and conditions that “are found in the Act’s other nine sections.” 44 In its

discussion, the Court specifically mentioned each of the other nine sections, sections

271.153-160.45 The Court concluded that section 271.153, like the other provisions

of the Act, “define the scope of [section 271.152’s] waiver of immunity.”46 Applying

Zachry’s reasoning here, we conclude that section 271.152’s waiver is limited by

section 271.154.

      Section 271.152 expressly states that the waiver of immunity is “subject to”

the terms and conditions of the Act, so the other provisions in the Act are limitations

on the waiver of immunity set forth in 271.152.47 Section 271.154 is one of the



      43
         Tex. Loc. Gov’t Code Ann. § 271.152.
      44
         449 S.W.3d at 106.
      45
         Id. at 107.
      46
         Id. at 108.
      47
         See also Hays St. Bridge Restoration Grp. v. City of San Antonio, 570
S.W.3d 697, 706 (Tex. 2019) (explaining that the phrase “subject to” in section
271.152 “incorporates the other provisions of the Act to define the scope of its
waiver of immunity[]”) (quoting Zachry Constr. Corp., 449 S.W.3d at 108).
                                       20
limitations in the Act, and “to show waiver of immunity, a claimant must plead facts

showing that the conditions of section 271.154 have been met.” 48 In this case, SJRA

has failed to plead facts showing that conditions of section 271.154 have been met.

Notably, SJRA failed to plead that it gave the notice required under section 11.02 of

the GRP Contracts, and it failed to allege facts that it engaged in mediation as

provided for in the GRP Contracts.

      We conclude that section 271.154 is a limitation on the waiver of immunity

in this lawsuit.49 SJRA failed to plead facts showing compliance with the required

pre-suit mediation outlined in the GRP Contracts and failed to meet the requirements

of subsection 271.154. We find this issue to be dispositive and need not address

whether the GRP Contracts contain “essential terms.”50 We expressly do not reach




      48
          See Mission Consol. Indep. Sch. Dist. v. ERO Int’l, LLP, 579 S.W.3d 123,
128 (Tex. App.—Corpus Christi-Edinburg 2019, no pet.) (“[T]o show waiver of
immunity, a claimant must plead facts showing that the conditions of section
271.154 have been met.”); see also Tex. Gov’t Code Ann. § 311.034 (“Statutory
prerequisites to a suit, including the provision of notice, are jurisdictional
requirements in all suits against a governmental entity.”).
       49
          See Tex. Gov’t Code Ann. § 311.034; Zachry Constr. Corp., 449 S.W.3d at
108; Mission Consol. Indep. Sch. Dist., 579 S.W.3d at 128. In Mission Consolidated
ISD, the Corpus Christi Court applied the Supreme Court’s analysis in Zachry to
reject earlier cases from other Courts of Appeals that came to a different conclusion.
579 S.W.3d at 128-29 (rejecting Tex. Mun. League Intergovernmental Risk Pool v.
City of Abilene, 551 S.W.3d 337 (Tex. App.—Eastland 2018, pet. dism’d); Romulus
Grp., Inc. v. City of Dallas, No. 05-16-00088-CV, 2017 Tex. App. LEXIS 4011
(Tex. App.—Dallas May 2, 2017, pet. denied) (mem. op.)).
       50
          See Tex. R. App. P. 47.1.
                                          21
the merits of any of the underlying claims or defenses between the parties.51

Therefore, we affirm the trial court’s decision.

                                       Conclusion

         For all these reasons, we conclude that the trial court did not err in granting

the pleas to the jurisdiction. We decline to address any of Appellant’s remaining

points because they are unnecessary to our disposition.52 We affirm the trial court’s

order.

         AFFIRMED.


                                                       _________________________
                                                           LEANNE JOHNSON
                                                                 Justice

Submitted on June 22, 2021
Opinion Delivered April 21, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




         See Cty. of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002); Bland
         51

Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000); Hocevar v. Molecular
Health, Inc., 593 S.W.3d 764, 768 (Tex. App.—Beaumont 2019, no pet.).
      52
         See Tex. R. App. P. 47.1.
                                       22